Case 2:19-mj-00131-DM Document 10 Filed 10/09/19 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL ACTION

VERSUS NO. 19-131

ROBERT O. KLEIN SECTION: MAG
ORDER

On September 25, 2019, a $1,000,000.00 cash bond was set with special conditions. A
$50,000.00 cash deposit into the registry of the court was due by September 27, 2019 and the
balance of $950,000.00 was due by the close of business on September 30, 2019. The bond papers
were executed, and the defendant was released.

On September 27, 2019, a $50,000.00 cash deposit was made into the registry of the Court
(receipt attached).

On October 4, 2019 the bond was modified to a $250,000.00 cash bond with a deposit into
the registry of the court due by October 9, 2019 and a $750,000.00 personal surety bond secured
with defendant’s property for a total bond of one million dollars. The defendant signed the
amended appearance bond and was released on the modified bond.

On October 7, 2019, a $150,000.00 cash deposit was made into the registry of the Court
(receipt attached).

On October 9, 2019, a $50,000.00 cash deposit was made into the registry of the Court
(receipt attached) for total deposits of $250,000.00.

New Orleans, Louisiana, this 9th day of October 2019.

DANA M. DOUGLAS, U.S. MAGISTRATE JUDGE
  

 

 

 

   

Qrder Name 112593467

   
   

 

  

$59,098.08 |
282. BE
aad.

 

 

 

 

 

o,008. a8
ie

  

when bank Clears the cher
onler, or verifies ere
the fae or des : efficia
or discharged. § 453 fee
hapged far 4 roturnes heck,”

 
   
  

   
  

 

Sct a we

10/09/19 Page 2 of 2

 

 
